                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

    WILLIAM A. STARK                                                             CIVIL ACTION

    VERSUS                                                                           NO: 18-9430

    HOME DEPOT U.S.A., INC.                                                      SECTION: T(3)



                                             ORDER

         Before the Court is a motion for summary judgment 1 and reply brief 2 filed by the

defendant, Home Depot U.S.A., Inc. (“Home Depot”). William A. Stark (“Plaintiff”) has filed an

opposition3 and a surreply brief.4 For the following reasons, the motion for summary judgment is

GRANTED.

                          FACTUAL AND PROCEDURAL BACKGROUND

         This lawsuit involves Plaintiff’s negligence claim arising out of an injury incurred while

transporting a water heater from Home Depot.5 Plaintiff testified that he entered Home Depot on

October 17, 2017, and told two employees he would need some help because he wanted to buy a

water heater.6 One of the employees walked away without saying anything, and the other said “I’ll

meet you back there.”7 Plaintiff located the water heater and “walked it out into the aisle” while

he was waiting on the store associate.8 The store associate showed up with a yellow dolly, pushed




1
  R. Doc. 13.
2
  R. Doc. 39.
3
  R. Doc. 29.
4
  R. Doc. 42.
5
  R. Doc. 1.
6
  R. Doc. 13-2, p.34, lines 11-13.
7
  R. Doc. 13-2, p.34, line 16.
8
  R. Doc. 13-2, p. 38, line 19.


                                                 1
it up against the water heater, and said “I’ll hold the dolly and you get it on there.”9 Plaintiff placed

the water heater onto the dolly and “pushed his neck out of place” in the process.10

        Plaintiff brought this action asserting a negligence claim against Home Depot seeking

damages for his injuries. 11 Home Depot now moves for summary judgment contending the

undisputed material facts demonstrate that Home Depot did not have a duty to assist Plaintiff and

that Plaintiff cannot establish causation to support a negligence claim. 12 Plaintiff’s opposition

asserts that, although there is no case on point regarding a retailer’s duty to render assistance to a

customer, the Louisiana Supreme Court would find a duty to assist in the present case.13 Plaintiff

also argues there are disputed facts regarding the issue of fault.14

                                          LAW AND ANALYSIS

        Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”15 “The evidence

should be viewed in the light most favorable to the non-moving party, and this court should refrain

from making credibility determinations or from weighing the evidence.”16 A genuine dispute of

material fact exists “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.”17

        In resolving negligence cases, Louisiana employs a duty-risk analysis, whereby a plaintiff

must establish: (1) the defendant had a duty to conform his conduct to a specific standard; (2) the

defendant failed to conform his conduct to the appropriate standard; (3) the defendant's


9
  R. Doc. 13-2, p. 40, lines 6-7.
10
   R. Doc. 13-2, p. 49, lines 13-14.
11
   R. Doc. 1.
12
   R. Doc. 13-1.
13
   R. Doc. 29.
14
   R. Doc. 29.
15
   Fed. R. Civ. P. 56(a).
16
   Gray v. Powers, 673 F.3d 352, 354 (5th Cir.2012) (citation and quotation marks omitted).
17
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).


                                                        2
substandard conduct was a cause-in-fact of the injuries; (4) the defendant's substandard conduct

was a legal cause of the injuries; and (5) proof of actual damages.18 Both Louisiana courts and

federal courts applying Louisiana law routinely grant motions for summary judgment dismissing

tort claims when plaintiffs cannot produce evidence of all five elements.19

        Home Depot argues that it had no duty to assist Plaintiff in this case. 20 Whether a duty is

owed is a question of law. 21 The inquiry is whether the plaintiff has any law (statutory,

jurisprudential, or arising from general principles of fault) to support the claim that the defendant

owed him a duty. 22 In this case, Home Depot correctly points out that there is no duty requiring a

merchant to assist a customer under Louisiana law.23 The Louisiana cases cited by Home Depot

declined to impose a duty to assist under the circumstances presented.24 In Hendricks v. Maison

Blanche Co., the court found there was no duty to assist a customer stepping down from a

shoeshine stand.25 In Griffin v. Danos & Curole Marine Contractors, Inc., the court found there

was no duty to assist in unloading a truck.26 Plaintiff has failed to cite any authority establishing a

duty to assist under Louisiana law.




18
   Hanks v. Entergy Corp., 944 So.2d 564, 578 (La. 2006).
19
   See, e.g., Brown v. United States, No. 16-8954, 2017 WL 3267337, at *2 (E.D. La. Aug. 1, 2017) (dismissing
premises liability claim on summary judgment because plaintiff could produce no evidence that the dangerous
condition existed for any length of time or that defendant had notice); Lucas v. United States, No. 16-5009, 2017 WL
1549547, at *4 (E.D. La. May 1, 2017) (Fallon, J.) (dismissing medical malpractice claim on summary judgment when
plaintiff could produce no evidence that doctor breached standard of care); Broussard v. Retail Inv'rs of Tex., Ltd.,
123 So. 3d 912, 917 (La. App. 3 Cir. 2013) (affirming summary judgment for property owner when plaintiff could not
offer evidence of what caused her fall); Jackson v. Home Depot, Inc., 906 So. 2d 721, 726 (La. App. 1 Cir. 2005)
(affirming dismissal of negligence claim because plaintiff could not produce evidence that employee struck him).
20
   R. Doc. 13-1, pp.3-4.
21
   Lemann v. Essen Lane Daiquiris, Inc., 2005-1095 (La. 3/10/06), 923 So. 2d 627, 633.
22
   Lemann, 923 So. 2d at 633 (citing Faucheaux v. Terrebonne Consolidated Government, 615 So.2d 289, 292
(La.1993)).
23
   R. Doc. 13-1, p.4.
24
   R. Doc. 13-1, p.5 (citing Hendricks v. Maison Blanche Co., 5 La. App. 410, 410 (1927); Griffin v. Danos &
Curole Marine Contractors, Inc., 94-1789 (La. App. 1 Cir. 5/5/95), 655 So. 2d 525, 526, writ denied, 95-1383 (La.
9/15/95), 660 So. 2d 451).
25
   Hendricks, 5 La. App. at 410.
26
   Griffin, 655 So. 2d at 526.


                                                         3
         Home Depot further argues that it had no duty to assist Plaintiff because the potentially

hazardous condition was open and obvious.27 Under Louisiana law, “a defendant generally does

not have a duty to protect against that which is obvious and apparent.”28 In this case, Plaintiff

testified he did not need a warning label to know it would take more than one person to lift the

water heater.29 Plaintiff also testified he knew the water heater and the box weighed about 100

pounds,30 and he has purchased hot water heaters in the past.31 Thus, the admissible summary

judgment evidence supports that the danger associated with lifting a hot water heater was open,

obvious, and known to the Plaintiff.

         The Court finds that Home Depot did not have a duty to assist Plaintiff in this case because

Louisiana law does not impose a duty on merchants to assist customers in lifting products and the

danger of lifting the water heater was open and obvious. Because Home Depot did not have duty

to assist Plaintiff in this case, Home Depot is entitled to judgment as a matter of law.

                                                 CONCLUSION

         Accordingly, for the foregoing reasons, IT IS ORDERED that the motion for summary

judgment is GRANTED. Plaintiff’s claims are DISMISSED WITH PREJUDICE.

         New Orleans, Louisiana, on this 25th
                                         ____ day of September, 2019.



                                                                 GREG GERARD GUIDRY
                                                               UNITED STATES DISTRICT JUDGE




27
   R. Doc. 13-1, pp.3-4.
28
   Bufkin v. Felipe’s Louisiana, LLC, 171 So.3d 853, 856 (La. 2014) (citing Broussard v. State ex rel. Office of State
Buildings, 12–1238 (La.4/5/13), 113 So.3d 175, 184; Hutchinson v. Knights of Columbus, Council No. 5747, 03–
1533 (La.2/20/04), 866 So.2d 228, 234).
29
   R. Doc. 13-2, p. 23, lines 1-4.
30
   R. Doc. 13-2, p. 46, lines 4-9.
31
   R. Doc. 13-2, p. 26, lines 12-17.


                                                          4
